Citation Nr: 1014563	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine disorder and, if so, whether 
service connection is warranted for the claimed disorder.

2.	Entitlement to service connection for posttraumatic stress 
disorder.

3.	Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

4.	Entitlement to a compensable evaluation for bilateral 
hearing loss prior to September 29, 2008, and in excess of 
30 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November and December 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The Board notes that the record raises the issue of 
entitlement to a total disability evaluated based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  However, this issue has not yet been 
adjudicated by the RO.  As such, this issue is REFERRED to 
the RO for its consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

Clarification of Issues on Appeal

The Board notes the Veteran's claim of service connection for 
PTSD was previously denied by an unappealed RO decision dated 
February 2003.  However, following a January 2005 claim to 
reopen, the Veteran's service personnel records were 
associated with the claims folder.  As these records were not 
part of the claims file at the time of the February 2003 
denial, the Veteran's claim for service connection for PTSD 
will be reconsidered notwithstanding the requirement that new 
and material evidence be submitted.  See 38 C.F.R. § 3.156(c) 
(2009).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT


1.	A February 2003 rating decision denied the Veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder.  The Veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

2.	Evidence received since the February 2003 rating decision 
is not cumulative of the evidence of record at the time of 
the February 2003 denial, relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for a lumbar spine disorder and raises a reasonable 
possibility of substantiating the Veteran's claim of 
service connection.

3.	A lumbar spine disorder was not manifested in active 
service or within one year of service discharge; any 
current lumbar spine disorder is not otherwise 
etiologically related to the Veteran's active service. 

4.	Type II diabetes mellitus is manifested by no more than 
the requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated at any point in the appeal period.

5.	Prior to September 29, 2008, the Veteran's bilateral 
hearing loss is productive of no more than Level II 
hearing acuity in the right ear and Level III hearing 
acuity in the left ear; as of September 29, 2008, the 
Veteran's bilateral hearing loss is productive of no more 
than Level IV hearing acuity in the right ear and Level IX 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.	The February 2003 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the February 2003 rating decision 
in connection with Veteran's claim of entitlement to 
service connection for a lumbar spine disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.	A lumbar spine disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

4.	The criteria for entitlement to an evaluation in excess of 
20 percent for type II diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).

5.	The criteria for a compensable evaluation prior to 
September 29, 2008, or in excess of 30 percent thereafter 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in November and 
December 2006.  The RO's February and November 2005 notice 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the Veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

As a final note, with respect to the Veteran's application to 
reopen the claim of service connection for a lumbar spine 
disorder, as the Board has determined that new and material 
evidence has been submitted, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements required by 
the VCAA with respect to this issue.  See generally Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See also Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded VA examinations in June 2005, March 2006 and 
September and October 2008 .  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are 
adequate for rating purposes as they involved a review of 
pertinent medical records as well as a physical examination 
of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 268, 271 
(2007).

A VA examination was not provided in conjunction with the 
Veteran's lumbar spine claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his current 
lumbar spine disorder is etiologically related to his active 
service.  As he is not competent to provide evidence of a 
diagnosis or etiology of a condition, the record is silent 
for a nexus between the Veteran's current lumbar spine 
disorder and his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

The RO initially denied the Veteran's claim of service 
connection for a lumbar spine disorder in February 2003.  The 
RO considered service treatment records and post-service 
private and VA treatment records.  According to the February 
2003 rating decision, the RO determined that service 
connection for a lumbar spine disorder was not warranted 
because the evidence did not indicate the Veteran suffered 
from a chronic low back disorder.  The Veteran was notified 
of this decision and of his procedural and appellate rights 
by letter in February 2003.  He did not complete an appeal of 
this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed his claim seeking to reopen in January 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2003 RO decision 
includes significant VA treatment records.  Significantly, 
the VA records indicate the Veteran currently suffers from 
spondylosis of the lumbar spine as of January 2003 and is 
receiving treatment for the disorder.  The Board observes 
that spondylosis is defined as "degenerative spinal changes 
due to osteoarthritis."  See Dorland's Medical Dictionary, 
30th Edition.  As noted above, the RO found no evidence of a 
chronic lumbar spine disorder at the time his original claim 
was denied.

The Board concludes that the VA treatment records submitted 
by the Veteran are new and material with respect to the issue 
of service connection for a lumbar spine disorder.  They were 
not previously of record at the time of the February 2003 
rating decision.  They are not cumulative of prior records 
because they provide a current diagnosis of a chronic lumbar 
spine disorder.  Previously, the record contained no such 
current evidence.  The evidence is therefore relevant and 
probative and raises a reasonable possibility of 
substantiating the claim.  These VA treatment records, 
presumed credible, bear substantially upon the specific 
matters under consideration as they relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
Consequently, the Veteran's claim of entitlement to service 
connection for a lumbar spine disorder is reopened.  The 
Board will now discuss the Veteran's claim of service 
connection on the merits.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran contends that his currently diagnosed spondylosis 
of the lumbar spine is the result of injuries sustained 
during his period of active service.  Specifically, he 
contends that his current spine disorder is the result of 
performing his duties with ill-equipped boots while suffering 
from flat feet.  While the evidence reveals that the Veteran 
currently suffers from spondylosis of the lumbar spine, the 
competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident or disorder incurred therein.  With 
regards to direct service connection, the Board observes the 
Veteran was treated for a back injury in 1966.  However, the 
record indicates the Veteran received adequate treatment, 
with no complications or sequelae.  No diagnosis of a chronic 
low back disorder was rendered after this incident or at any 
point during the Veteran's period of active service.  In 
addition, during the November 1963 clinical examination for 
separation from service, the Veteran's spine and 
musculoskeletal system were evaluated as normal.  Therefore, 
while the evidence indicates the Veteran injured his back 
during service, there is no medical evidence that shows the 
Veteran suffered from a chronic disorder of the lumbar spine 
during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of spondylosis of the lumbar 
spine.  Further, as discussed above, there is evidence of an 
in-service back injury.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disabilities and military service.

In this case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current back disorder and an event or occurrence in service.  
The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed tendonitis and arthritis of the right 
shoulder arises from his active service.  However, as noted 
above, as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with a chronic disorder of the lumbar spine in 
January 2003.  This is more than 30 years since the Veteran 
separated from service; this significant lapse in time 
between the active service and the first evidence of a 
chronic disorder of the lumbar spine weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Veteran was not diagnosed with spondylosis until 2003, over 
30 years after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed spondylosis of the lumbar spine is 
etiologically related to his active service.  The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, is also probative 
evidence against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the Veteran's condition, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

III.	Increased Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).




Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.

The Veteran contends that he is entitled to a rating in 
excess of 20 percent.  Specifically, he asserts that his 
service-connected diabetes mellitus more closely approximates 
the criteria for a 40 percent or higher evaluation.  A 40 
percent evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  "Regulation of activities," is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  Id.

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for his 
diabetes mellitus.  The record demonstrates that his diabetes 
mellitus requires daily insulin and a restricted diet.  
However, despite his assertions that his activities have been 
restricted as a direct result of his service-connected type 
II diabetes mellitus, the Board finds that the competent 
medical evidence demonstrates that any restriction of his 
activities is voluntary and not medically required.  In fact, 
as reflected in March 2004 and May and July 2008 VAMC 
treatment notes, the Veteran was encouraged to increase his 
physical activity as a means of controlling his diabetes 
mellitus.  When evidence exists that the appellant has been 
encouraged to be more physically active, such medical 
documentation "contradicts any assertion that the appellant 
was being advised to limit his strenuous activity."  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board must consider whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 60 or 100 percent evaluation.  In this 
regard, there is no indication that he has experienced 
episodes ketoacidosis or hypoglycemic reactions necessitating 
hospitalization.  See, e.g., March 2006 and October 2008 VA 
examination reports.  Additionally, there is no evidence of 
record that he requires twice a month visits to his diabetic 
care provider.  Finally, there is no indication that his 
diabetes mellitus is manifested by any complications that 
would not be compensable if separately evaluated, or that he 
has had progressive loss of weight and strength.

The Board has considered whether the Veteran was entitled to 
staged ratings in accordance with Hart, supra.  However, the 
evidence throughout this appeal demonstrates that the 
Veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet.  As discussed above, the Board acknowledges 
that the Veteran has restricted his activities.  However, 
this limitation of activity is voluntary and not medically 
required due to his diabetes mellitus.  Thus, the Board finds 
that his disability picture for diabetes mellitus more 
closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.  

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of a higher evaluation, this rule does 
not apply and the claim must be denied.
Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensable prior to September 29, 2008, 
and 30 percent disabling thereafter by the RO under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2009).  In evaluating hearing loss, disability ratings on a 
schedular basis are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

Turning to the record, on the audiological evaluation in June 
2005, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
55
48
LEFT
40
55
65
70
58

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is II and the left ear is III.  See 38 C.F.R.          § 
4.85.  Entering the category designations for each ear into 
Table VII results in a noncompensable evaluation under 
Diagnostic Code 6100. 

The Board observes there is no audiometric testing of record 
prior to September 29, 2008, other than the June 2005 VA 
audiological examination.  As such, in light of the results 
of the June 2005 VA examination, the Board finds that a 
compensable evaluation for bilateral hearing loss prior to 
September 29, 2008, is not warranted.

The record indicates the Veteran also underwent audiological 
testing at a VA examination conducted September 29, 2008.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
65
80
58
LEFT
40
55
65
70
71

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 40 percent in the left.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is IV and the left is IX.  See 38 C.F.R. § 4.85.  Entering 
the category designations for each ear into Table VII results 
in a 30 percent disability rating under Diagnostic Code 6100.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss is worse than a noncompensable 
evaluation prior to September 29, 2008, and a 30 percent 
disability evaluation thereafter, and that he is entitled to 
a higher evaluation for such hearing loss throughout the 
appeal period.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2009).

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, neither VA 
audiological evaluation of record contains findings relevant 
to the impact of the Veteran's hearing on his daily and 
occupational living.  However, the Board notes that in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit notes that the phrase "daily life" as 
used in Part 4 of 38 C.F.R., can be cited to Subpart A, which 
provides "regulations prescribing the policies and 
procedures for conducting VA medical examinations."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
Court has previously noted that regulations governing 
procedures for conducting VA medical examinations are not 
considered part of the rating schedule because, "[t]he 
rating schedule consists only of those regulations that 
establish disabilities and set forth the terms under which 
compensation shall be provided.  A regulation prescribing the 
policies and procedures for conducting a VA medical 
examination does not serve these purposes."  As such, the 
Federal Circuit stated that while the effects of daily life 
are relevant to the doctor conducting the examination, these 
effects are not relevant to disability rating specialist.  
Therefore, while it is noted that the June 2005 and September 
2008 VA examinations failed to address the impact of the 
Veteran's hearing loss on his daily living, the Board finds, 
in relying on the decision in Vazquez-Flores, that it is not 
necessary to do so and therefore will proceed with the 
decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1280 (Fed. Cir. 2009). 

In sum, the Board finds that there is no audiological 
evidence of record to support a compensable evaluation prior 
to September 29, 2008, or an evaluation in excess of 30 
percent thereafter, for the Veteran's bilateral hearing loss 
disability.  The preponderance of the evidence is against the 
Veteran's claim for a higher rating.  Consequently, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened; to this extent only, the appeal is granted.

Service connection for a lumbar spine disorder is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

A compensable evaluation prior to September 29, 2008, and in 
excess of 30 percent thereafter, for bilateral hearing loss 
is denied.


REMAND

The Veteran contends that he suffers from PTSD due to 
military service; he has identified several stressors in 
support of his claim.  Initially, the Board observes that the 
stressors identified by the Veteran related to his service in 
the Republic of Vietnam are not able to be verified, despite 
sufficient attempts by the AOJ to do so.  As such, these 
stressors may not serve as the basis for the award of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f) (2009).  
However, at the March 2009 Board hearing, the Veteran 
contended that one of his friends, a soldier by the last name 
of Webster, was killed in a car accident in approximately May 
or June 1968.  The Veteran indicated that soldier Webster 
served with him in the 753rd Radar Squadron at the time of 
his death.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the claimant's 
stressor is not related to combat, then his testimony alone 
is not sufficient to establish the occurrence of that 
stressor, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra.  Thus, if the Veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressor(s).

In the present case, the record contains a diagnosis of PTSD.  
However, the diagnosis of PTSD appears to be based upon the 
Veteran's experience in combat situations in Vietnam as well 
as reportedly seeing numerous dead bodies.  See, e.g., August 
2004 VA mental health treatment record.  However, the Board 
observes the record does not indicate the Veteran engaged in 
combat; therefore, his reported stressors must be verified.  
See Cohen, supra.  However, as noted above, the Veteran's 
reported experiences in Vietnam have been determined to be 
unverifiable despite the efforts of the AOJ.  

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the Veteran's claim can proceed.  Specifically, at 
the March 2009 Board hearing, the Veteran identified a non-
combat stressor that may serve as the basis for his diagnosis 
of PTSD.  In order to fulfill VA's duty to assist the Veteran 
in developing his claim, the Board finds that a remand is 
necessary to further develop the Veteran's claimed stressors.



Accordingly, the case is REMANDED for the following action:

1.	Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other appropriate source, verification 
of whether a soldier named Webster of the 
753rd Radar Squadron was killed in a motor 
vehicle accident between May 1, 1968, and 
July 31, 1968.  Efforts to obtain the 
foregoing records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2009).

2.	If, and only if, a stressor is verified, 
schedule the Veteran for a VA psychiatric 
examination to determine the etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the Veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the JSRRC, or other records obtained by 
the AOJ, may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify whether the 
stressors detailed in the reports of the 
JSRRC serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non- 
service or non-verified events specified 
in the examination report.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


